DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 15 recites the limitation "the second mirror" in line 1 and 22 in each respective claim.  There is insufficient antecedent basis for this limitation in the claim.  The examiner further notes that not only is there not proper antecedent basis for the second mirror, a first mirror has also not been previously claimed in either of the claims or claim from which claim 10 depends.  Thus is it doubly confusing as to why applicant would refer to the first mirror claimed as a “second mirror”.  It is believed with respect to claim 10 that possibly making it depend from instant claim 13 would help resolve part of the issue.  However, it would still again be a claiming of a second mirror before a first mirror is even brought into the system.  Claims 16-20 are likewise rejected for their dependency on instant claim 15.
Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.
Claims 10 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 15, the prior art taken alone or in combination fails to teach or disclose a system or method of high spatial and temporal resolution synthetic aperture phase microscopy (HISTR-SAPM) for imaging a sample, the system comprising: a fiber coupler receiving an input illumination beam, configured to provide a first illumination beam to propagate along a sample-illumination path and a second illumination beam to propagate along a reference-beam path; a first digital micromirror device (DMD) disposed in the sample-illumination path to receive the first illumination beam from the fiber coupler and configured to actively generate a plurality of sample illumination beams at different angles; a first lens disposed in the sample-illumination path to receive the sample illumination beams from the first DMD; a second DMD disposed in the sample-illumination path to receive the sample illumination beams from the first lens; a second scanning objective lens disposed in the reference-beam path and at a second side adjacent to the sample wherein the second side is opposite to the first side, receiving the second illumination beam from the fourth lens and transmitting the second illumination beam to the sample, receiving a third illumination beam formed by the sample illumination beams transmitting through the sample combined with the second illumination beam reflected by the sample, and transmitting the third illumination beam to the fourth lens and the BS in sequence to form an interferogram at a final image plane in combination with the entirety of elements of instant claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886